                                                                  King & Spalding LLP
                                                                  1180 Peachtree Street N.E. Ste. 1600
                                                                  Atlanta, GA 30309-3521
                                                                  Tel: +1 404 572 4600
                              USDC SDNY                           Fax: +1 404 572 5100
                              DOCUMENT                            www.kslaw.com
                              ELECTRONICALLY FILED
                                                                  Jessica Perry Corley
                              DOC #:                              Partner
                              DATE FILED: 11/25/2019              Direct Dial: +1 404 572 4717
                                                                  Direct Fax: +1 404 572 5100
                                                                  jpcorley@kslaw.com




                                      November 22, 2019

VIA ECF FILING AND ELECTRONIC MAIL

The Honorable Lorna G. Schofield
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007
Schofield_NYSDChambers@nysd.uscourts.gov

       RE:     Burbridge v. ADTRAN, INC., et al., Case No. 1:19-cv-09619-LGS (S.D.N.Y.)


Dear Judge Schofield:

       This firm represents ADTRAN, Inc. (“ADTRAN”) and Thomas R. Stanton, Michael
Foliano, and Roger D. Shannon (the “Individual Defendants,” and together with ADTRAN,
“Defendants”) in the above-referenced matter. We write to respectfully request that Your Honor
grant ADTRAN an extension of time to answer, move, or otherwise respond to the Complaint for
Violations of the Federal Securities Laws (Dkt. No. 1) (the “Complaint”) to January 21, 2020 to
harmonize its response deadline with that of the Individual Defendants.

        ADTRAN was served with the Complaint on November 5, 2019, through its registered
agent, CT Corporation, making its response currently due November 26, 2019. (Dkt. No. 6.) The
Individual Defendants each waived service on November 22, 2019 thereby making their responses
due on January 21, 2020. ADTRAN requests this extension in order to establish a uniform response
date for all Defendants.

       This is the first request made to the Court for an extension of time to respond. Plaintiff
consents to the extension.

        The parties are also aware that Your Honor has set an Initial Pretrial Conference for
December 12, 2019 at 10:30 a.m. (Dkt. No. 5.) The parties, however, respectfully submit that the
current date for the Initial Pretrial Conference is premature given the procedural requirements of
November 22, 2019
Page 2


the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-4, et seq.
Pursuant to the PSLRA, securities class action plaintiffs must issue a press release notifying other
potential class members of the existence of their lawsuit and the 60-day period in which the class
members may apply for a court appointment as lead plaintiff. 15 U.S.C. § 78u-4(a)(3). The plaintiff
in this matter issued a press release on October 17, 2019, and therefore, by statute, the lead plaintiff
motions are due on December 16, 2019. Under the PSLRA, the court-appointed lead plaintiff and
lead plaintiff’s counsel will be responsible for managing this action on behalf of the proposed
class.

        Given the current uncertainty regarding the identity of the lead plaintiff and the lead
plaintiff’s counsel, the parties believe it will be more informative and productive for the Court and
the parties if the Initial Pretrial Conference occurs after the lead plaintiff has been selected. A
conference would also be premature at this time because the parties anticipate that the court-
appointed lead plaintiff will file an amended complaint, which Defendants may move to dismiss,
and, if such a motion is filed, all discovery will be stayed during the pendency of any motion to
dismiss pursuant to the PSLRA. 15 U.S.C. § 78u–4(b)(3)(B).

       The parties therefore respectfully request that the Court (a) adjourn the Initial Pretrial
Conference set for December 12, 2019, and (b) reschedule the conference for a date that is
convenient for the Court, after the appointment of the lead plaintiff, the filing of a consolidated
amended complaint, and adjudication of Defendants’ anticipated motion to dismiss the
consolidated complaint.


                                                       Sincerely,



                                                       Jessica Perry Corley
                                                       (NY #892914)
                                                       Counsel for Defendants ADTRAN, Inc.,
                                                       Thomas R. Stanton, Michael Foliano, and
                                                       Roger D. Shannon

cc:
                                              APPLICATION GRANTED. Defendant ADTRAN, Inc. shall
Lesley F. Portnoy (by ECF)                    answer or otherwise respond to the Complaint by January
Lionel Z. Glancy (by electronic mail)         21, 2020.
Roberty V. Prongay (by electronic mail)
Charles H. Linehan (by electronic mail)       The initial conference set for December 12, 2019, at 10:30
Pavithra Rajesh (by electronic mail)          A.M. is adjourned to January 9, 2020, at 10:30 A.M. At
Ira. M. Press (by electronic mail)
                                              that time the Court will appoint a lead Plaintiff, set a
Thomas W. Elrod (by electronic mail)
                                              schedule for the filing of a consolidated amended
                                              complaint and for any pre-motion letter and motion to
                                              dismiss.
                                              Dated: November 25, 2019
                                                      New York, New York
